Case 2:20-bk-19043-WB       Doc 2 Filed 10/05/20 Entered 10/05/20 18:59:05   Desc
                            Main Document     Page 1 of 4




          AT and T
          208 S Akard Street
          Dallas, TX 75202


          Bin Li
          21 Rancho Camino Dr Suite 101
          Pomona, CA 91766


          Blue Shield
          2048 S. Hacienda Blvd
          Hacienda Heights, CA 91745


          California Attorney General’s Office
          Attn Bankruptcy Notices
          455 Golden Gate Ave Suite 11000
          San Francisco, CA 94102


          Chen and Chan CPA
          1103 San Gabriel Blvd Suite E and F
          San Gabriel, CA 91776


          Connolly Gallagher LLP
          1201 North Market 20th Flr
          Wilmington, DE 19801


          Delta
          2048 S. Hacienda Blvd
          Hacienda Heights, CA 91745


          Farmers Insurance
          1087 N Park Avenue
          Pomona, CA 91768




          US_Active\115505813\V-1
Case 2:20-bk-19043-WB       Doc 2 Filed 10/05/20 Entered 10/05/20 18:59:05   Desc
                            Main Document     Page 2 of 4




          Franchise Tax Board
          300 South Spring St No 5704
          Los Angeles, CA 90013


          Frontier
          1101 Red Ventures Drive
          Fort Mill, SC 29707


          Honda
          8323 E La Palma Ave
          Anaheim, CA 92807


          ICBC
           388 E. Valley Blvd., Suite 118
           Alhambra, CA 91801


           Internal Revenue Services
           300 North Los Angeles Street
           Los Angeles, CA 90012


          Jun Liu
          21 Rancho Camino Dr Suite 101
          Pomona, CA 91766


          Ke Han
          21 Rancho Camino Dr Suite 101
          Pomona, CA 91766


          Mercedes Benz
          6862 Auto Center Drive
          Buena Park, CA 90621




          US_Active\115505813\V-1
Case 2:20-bk-19043-WB       Doc 2 Filed 10/05/20 Entered 10/05/20 18:59:05   Desc
                            Main Document     Page 3 of 4




          Paul Ming Ma
          17800 Castelon Suite 670
          City of Industry, CA 91748


          Paychex
          16404 N Black Canyon Suite 140
          Phoenix, AZ 85053



          PRBC6AB Limited Partnership
          9680 Flair Drive
          El Monte, CA 91731


          Reed Smith
          355 S Grand Suite 2900
          Los Angeles, CA 90071


          Rui Wang
          21 Rancho Camino Dr Suite 101
          Pomona, CA 91766


          Shaohua Jin
          21 Rancho Camino Dr Suite 101
          Pomona, CA 91766


           Soaring Wind LLC
           c/o McKool Smith PC
           300 Crescent Court No 1500
           Dallas, TX 75201


          Southern California Edison
          2044 Walnut Grove Avenue
          Rosemead, CA 91770




          US_Active\115505813\V-1
Case 2:20-bk-19043-WB       Doc 2 Filed 10/05/20 Entered 10/05/20 18:59:05   Desc
                            Main Document     Page 4 of 4




          Sujin Liu
          21 Rancho Camino Dr Suite 101
          Pomona, CA 91766


           Tang Energy
           c/o McKool Smith, PC
           300 Crescent Court No 1500
           Dallas, TX 75201


          Verity Insurance Service
          248 E. Rowland St
          Covina, CA 91723


          Zhang Xuming
          21 Rancho Camino Dr Suite 101
          Pomona, CA 91766




          US_Active\115505813\V-1
